AFFIRM; and Opinion Filed June 28, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00921-CR

                           NYLON DERAYSHUN HART, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F15-33640-H

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Schenck
                                 Opinion by Justice Lang-Miers
        Appellant Nylon Derayshun Hart was indicted for capital murder. A jury convicted

appellant of the lesser-included offense of murder and assessed punishment at twenty years’

imprisonment, On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386

U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,

but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47

170921F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 NYLON DERAYSHUN HART, Appellant                      On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas
 No. 05-17-00921-CR         V.                        Trial Court Cause No. F15-33640-H.
                                                      Opinion delivered by Justice Lang-Miers.
 THE STATE OF TEXAS, Appellee                         Justices Evans and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of June, 2018.




                                                –3–